Citation Nr: 0940715	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to 
January 26, 2009.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from January 26, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C. in which the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective March 7, 2006.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2008.  The case was subsequently remanded by 
the Board for additional development in October 2008.  After 
such development was completed, the Appeals Management Center 
(AMC) granted a 50 percent evaluation effective January 26, 
2009.  The case now returns to the Board for additional 
review.

The Board notes that, during his most recent VA examination, 
the Veteran stated that his symptoms prevented him from 
finding employment.  The Veteran has therefore raised a claim 
for total disability rating for compensation based on 
individual unemployability (TDIU).  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits 
evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating 
for compensation based upon individual unemployability).  
Therefore, the issue of entitlement to TDIU is hereby 
REFERRED to the RO for initial development and consideration.




FINDINGS OF FACT

1.  Prior to January 26, 2009, the competent medical evidence 
of record shows the Veteran's PTSD symptoms were manifested 
by severe occupational and social impairment, passive 
suicidal ideation with occasional planning, impaired impulse 
control, depression and an inability to maintain and 
establish relationships

2.  From January 26, 2009, the competent medical evidence of 
record shows the Veteran's PTSD symptoms were manifested by 
severe occupational and social impairment, passive suicidal 
ideation, impaired impulse control, depression and an 
inability to maintain and establish relationships.


CONCLUSIONS OF LAW

1.  Prior January 26, 2009, the criteria for a 70 percent 
rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

2.  From January 26, 2009, the criteria for a 70 percent 
rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
complete notice regarding his claim for service connection 
for PTSD.

In the Veteran's December 2006 notice of disagreement (NOD), 
he took issue with the initial disability rating assigned to 
his service-connected PTSD and is presumed to be seeking the 
maximum benefits available under the law for this claim.  
Dingess; see also AB v. Brown.  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
July 2007 SOC which contained, in part, the pertinent 
criteria for establishing a higher rating for each 
disability.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant. See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, lay statements 
and hearing transcript have been associated with the claims 
file.  The Board notes specifically that the Veteran was 
afforded a VA examination in May 2006 and January 2009.  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and recorded the relevant findings for rating the 
Veteran's PTSD.  Pursuant to the Board's October 2008 remand, 
the VA examiner was also instructed to consider whether a 
social and industrial field survey assessing the Veteran's 
employment and day-to-day function was also necessary.  The 
January 2009 examiner noted in his report that select 
questions from the social and industrial field survey were 
included as part of the VA examination.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

B.  Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In contrast, when the appeal arises from an initial 
assigned rating, consideration must be given to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board notes that 
staged ratings have been assigned by the RO.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In this case, the Veteran was assigned a disability 
evaluation under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 
4.130.  The regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, D.C. 9411.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores from 71 to 80 reflect transient symptoms, 
if present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments); resulting in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind school work).  DSM-IV at 46-47.  

GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech which is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed patient who 
avoids friends, neglects family, and is unable to do work).  
Id.

Initial rating prior to January 26, 2009

VA treatment records show the Veteran was seen in March 2006.  
He reported re-experiencing his traumatic experiences, as 
well as increased arousal, irritability, difficulty 
concentrating, hypervigilence, and social alienation.  On 
examination, his speech was logical and coherent, with normal 
rate and rhythm.  His eye contact was fair, and he was 
oriented as to time, place, and person.  His concentration 
was fair, and his insight was intact.  He had mild short-term 
memory problems and social withdrawal.  His affect was flat 
and his mood was depressed.  He did not have any suicidal or 
homicidal ideation.  His GAF score was 54.  In April 2006, 
his GAF score was 51.

The Veteran underwent a VA examination in May 2006.  The 
claims file was reviewed by the examiner.  The Veteran 
reported intermittent (2 to 3 times weekly) thoughts of 
suicide since separation from service, but denied any prior 
suicide attempts.  He stated that he often felt like he was 
in "combat mode" and sometimes felt like "freaking out."  
He was less tolerant of female companions and was unable to 
form lasting relationships.  He experienced nightmares 
relating to firefights and the death of a comrade who died in 
his arms.  The examiner also noted that the Veteran was being 
treated for cannabis and alcohol abuse.  The Veteran reported 
drinking 3 pints of alcohol every 24 hours. 

The Veteran was not officially employed, but reported 
performing occasional odd jobs such as cutting grass.  The 
examiner noted that the Veteran had poor employability, but 
was not unemployable as he could perform odd jobs now and 
again.  He had no close friends or regular relationships, nor 
did he engage in any social or leisure activities.  The 
examiner concluded that the severity of the Veteran's 
symptoms was high.  The effects of the Veteran's PTSD on his 
relationships, leisure activities, and quality of life were 
severe.  Employment, activities of daily living, and family 
role were moderately affected.  On examination, the Veteran's 
thought process and communication were normal.  He denied any 
delusions or hallucinations.  He also denied any current 
suicidal ideation, but stated that he had experienced 
intermittent suicidal thoughts since returning from service.  
He was oriented as to time, place, and person.  He denied any 
panic attacks.  He described some short-term memory loss, 
which he attributed to daily cannabis abuse.  There was no 
evidence of ritualistic or obsessive behavior that interfered 
with routine activities.  There were no panic attacks 
present.  The Veteran's mood was depressed.  His GAF score 
was 54.

The Veteran was seen in June 2006.  He reported a lack of 
motivation, fatigue, and vivid nightmares.  He also had 
memory problems, irritability, and difficulty in dealing with 
people at work.  He reported some suicidal ideation on a 
regular basis, but denied any intent or plan.  At the time, 
the Veteran was working part-time in the security-concierge 
service.  He was apathetic toward his job and was on forced 
leave for two weeks due to an absence of 30 minutes.  On 
examination, the Veteran's appearance was appropriate but 
unkempt.  His thought process was logical, organized, and 
reality-based.  There was no evidence of delusions or 
hallucinations.  His affect was blunted and constricted, and 
his mood was depressed.  His concentration and attention were 
good, and he was oriented as to place, person, and time.  His 
judgment and insight were fair.  His GAF score was 47.  An 
additional examination in June 2006 yielded a GAF score of 
50.

The Veteran was seen again in December 2006.  He was casually 
dressed with good hygiene.  His mood was "down."  His 
affect was constricted and dysphoric.  His speech was normal 
in rate and tone.  His thought process was logical and goal-
directed, though his thought content was nihilistic and 
somewhat hopeless.  There was no indication of suicidal or 
homicidal ideation, delusions, or hallucinations.  His 
insight and judgment was fair, and he was oriented as to 
time, place, and person.  His GAF score was 52.

The Veteran was seen again in February 2007.  The treating 
social worker expressed concern over the Veteran's continuing 
depth of depression, as well as some cognitive slowness and 
disorientation.  The Veteran acknowledged having some 
forgetful episodes, such as locking himself out of his home.  
His GAF score was 48.

Treatment records show the Veteran was seen in July 2007.  He 
reported feeling disrespected and mistreated by his 
coworkers.  He reported frequent panic attacks, and had had 
to pull over to the side of the road while driving due to 
panic symptoms.  He described intrusive memories of traumatic 
combat events during the day and nightmares at night.  He 
attributed his lack of a social life to his fear of having 
nightmares or flashbacks in front of someone else.  On 
examination, the Veteran was casually dressed with good 
hygiene.  His mood was depressed, and his affect was 
constricted and dysphoric.  His speech was normal in rate and 
tone.  His thought process was logical and goal-directed, 
though his thought content was nihilistic and somewhat 
hopeless.  There was no indication of suicidal or homicidal 
ideation, delusions, or hallucinations.  His insight and 
judgment was fair, and he was oriented as to time, place, and 
person.  A separate July 2007 visit yielded a GAF score of 
54.

Treatment records reflect an additional visit in July 2007.  
The Veteran reported a verbal altercation with his 
supervisor, but he was able to cool down and walk away.  The 
Veteran appeared depressed in mood with a blunted affect.  
The treating social worked noted the Veteran smelled of 
urine, and the Veteran reported that he had allowed the 
cleanliness of his home to deteriorate for some time.  He 
experienced increased isolation with some suicidal ideation 
without plan.  The treating social worker also noticed 
diminished cognitive abilities, possibly related to the 
Veteran's long history of alcohol dependence.

The Veteran was seen again in September 2007.  He continued 
to have panic attacks on a daily basis.  He also reported a 
reduced appetite and some recent weight loss.

During a December 2007 visit, the treating social worker 
noted the Veteran had some sadness about him attributable to 
his social isolation at this stage of his life.

The Veteran was seen again in February 2008.  He was more 
anxious and preoccupied with concern over being late for 
work.  On examination, he was casually dressed with good 
hygiene.  His affect was constricted and dysphoric.  His 
speech was normal in rate and tone.  His thought process was 
logical and goal-directed, though his thought content was 
nihilistic and somewhat hopeless.  There was no indication of 
suicidal or homicidal ideation, delusions, or hallucinations.  
His insight and judgment was fair, and he was oriented as to 
time, place, and person.

The Veteran was also seen in April 2008.  He again reported 
panic symptoms while driving, and also while showing the roof 
to a repairman at work.  He continued to drink on the 
weekends, about half a pint at a time.  A separate April 2008 
note indicated that the Veteran's memory deficits were likely 
related to his past years of heavy alcohol dependence and his 
continued moderate use of alcohol.

The Veteran testified at a Board hearing in April 2008.  He 
stated that he could not sleep and was constantly nervous.  
He felt that he was in "combat mode" all the time.  As a 
result, he had "zero" social life.  He had anger-management 
issues and experienced isolation.  He reported talking to his 
sister once a month, but avoided actually seeing her because 
he felt it would lead to arguments.  He described his 
relationship with his nieces and nephews as "non-existent."  
With respect to employment, the Veteran testified being 
retired from one job but continuing to work as a security 
guard.  He had previously worked at Pepco, and retired after 
30 years.  He had some difficulties with coworker 
interactions at Pepco, and that this adversely affected his 
performance evaluations.  In his current security guard job, 
he worked about 5 or 6 hours per day, 5 days a week.  His 
duties included signing people in and checking 
identification, and processing incoming letters and packages.  
He had worked there for 7 or 8 years.  He stated that there 
were occasional instances where he took sick leave from work 
because it made him so angry.  He also reported adverse 
effects from news of the Iraq war, including feeling like he 
was there himself.  Certain stimuli, such as helicopters or 
fireworks, triggered flashbacks.  He also had panic attacks, 
though medications provided some relief.  He reported having 
suicidal ideation.  When finding himself in a high place, he 
occasionally contemplated jumping off.

In July 2008, the Veteran reported increased levels of 
alcohol consumption of 1-2 pints on the weekend and "little 
tiny beers" daily.  He also reported continued difficulty 
with coworker interactions and sleep disturbances.  On 
examination, his mood was "so-so" and his affect was 
constricted but stable.  His speech was normal in rate and 
tone.  His thought process was logical and goal-directed, 
though his thought content was somewhat negative and 
hopeless, but redirectable.  There was no indication of 
suicidal or homicidal ideation, delusions, or hallucinations.  
His insight and judgment was fair, and he was oriented as to 
time, place, and person.  The examiner noted hypervigilence 
and vague suspiciousness.

Treatment records show the Veteran was seen in October 2008.  
He reported being abstinent from alcohol for over one month.  
He also reported a recent incident on a bus where he felt 
overwhelmed and enraged by other passengers.  In such 
situations, the Veteran took his prescribed Risperidone and 
had thus far avoided acting on his anger in public.  On 
examination, his mood was "so-so" and his affect was 
constricted but stable.  His speech was normal in rate and 
tone.  His thought process was logical and goal-directed, 
though his thought content was somewhat negative and 
hopeless, but redirectable.  There was no indication of 
suicidal or homicidal ideation, delusions, or hallucinations.  
His insight and judgment was fair, and he was oriented as to 
time, place, and person.  The examiner noted hypervigilence 
and vague suspiciousness.  His GAF score was 51.  In a 
separate October 2008 treatment note, the Veteran reported 
thoughts of suicide with a plan to jump off of a bridge.

The Veteran was seen again in December 2008.  He reported 
being abstinent from alcohol for 2 months.  He had recently 
become much more able to comply with his prescribed 
medications, and he noted improved sleep in this context, 
though he continued to experience nightmares.

The Veteran submitted a letter from his treating psychiatrist 
dated December 2008.  The psychiatrist noted that the Veteran 
was active in therapy groups and compliant with his 
prescribed medications, but continued to experience chronic 
PTSD.  His symptoms included anxiety, social withdrawal, 
irritability, impaired concentration, hypervigilence, re-
experiencing while awake, and nightmares.  She stated her 
opinion that the Veteran was permanently and totally disabled 
by his psychiatric symptoms.

Based on the evidence of record, the Board finds that a 70 
percent rating is warranted for this period.  The Veteran 
does not endorse several of the symptoms associated with a 70 
percent rating, such as obsessional rituals, illogical 
speech, or spatial disorientation.  However, the evidence 
does include findings of suicidal ideation, impaired impulse 
control, a near total inability to establish and maintain 
relationships, and severe deficiencies in the areas of work, 
family relations, and mood.  There is also one instance of 
neglected hygiene, and the Veteran's testimony and treatment 
records indicate that suicidal ideation was sometimes 
accompanied by an actual plan.  The Veteran also described 
some difficulties with memory, though this could be 
attributed to alcohol consumption.  GAF scores ranging from 
48 to 54 indicate the Veteran's symptoms range from moderate 
to severe.  The Board therefore finds that the evidence 
reflects an overall disability picture consistent with a 70 
percent disability rating for this period.

A higher 100 percent rating is not warranted.  The Veteran 
did not demonstrate gross impairment of thought processes or 
grossly inappropriate behavior, nor was there evidence of 
persistent delusions or hallucinations.  He was not 
disoriented as to time or place, and he was able to maintain 
adequate grooming and hygiene.  Although some memory loss was 
reported, there is no indication that it was severe enough to 
affect concepts such as the Veteran's own name or occupation.

Initial rating from January 26, 2009

The only evidence of record for this period is a VA 
examination conducted in January 2009.  The claims file was 
reviewed by the examiner, who noted the history of the 
Veteran's disability.  With respect to current symptoms, the 
Veteran stated that he had been more isolated.  He became 
angry quickly.  Nightmares came more easily to him, 
particularly regarding a corpsman who died in his arms.  He 
stayed in the basement, which he described as his "bunker."  
He had sleep problems, and described an incident in which he 
found himself outside his home in his underwear after a 
nightmare.  He could not tolerate seeing meat at the grocery 
store.  He attempted dating but was unsuccessful.

The Veteran stated that he was not currently employed, and 
attributed his unemployment to the effects of his PTSD.  His 
most recent job was working as a concierge, which he last 
worked as in August 2008.  He stated he was laid off because 
he was not completing his assigned tasks.  He described 
incidents of verbal altercations with co-workers.  With 
respect to his family, the Veteran had an adult son whom he 
had not seen in years.  The Veteran desired to see him, but 
did not travel because he did not like buses, planes, or 
crowds.  He had no close relationships with family or 
friends.  He had been regularly attending church until two 
months prior.  He stayed in bed most of the day and, aside 
from watching television or going the store, did not engage 
in any activities.

The examiner recorded findings of a mental status exam.  The 
Veteran was friendly and cooperative during the examination, 
and his appearance and grooming were appropriate.  There was 
no remarkable psychomotor activity.  There were no delusions 
or hallucinations, and no impairment of thought process or 
communication.  Speech rate and flow was normal, and there 
was no evidence of obsessive or ritualistic behavior.  The 
Veteran reported fleeting suicidal ideation since his return 
from Vietnam, but denied any intent or plan.  He was oriented 
as to person, place and time.  He reported some short-term 
memory impairment.  There were no panic attacks present.  His 
mood was depressed, accompanied by feelings of worthlessness, 
fatigue, and poor concentration.  His GAF score was 46.

The examiner categorized the Veteran's symptoms as severe.  
Effects of the Veteran's PTSD on his employment, activities 
of daily living, family role, relationships, leisure 
activities, and quality of life were severe.  Effects on his 
routine responsibilities were moderate to severe.  His 
physical health was not affected by his PTSD.

Based on the findings described above, the Board finds that a 
70 percent disability rating is warranted for this period.  
Similar to the period prior to January 26, 2009, the Veteran 
does not endorse several of the symptoms associated with a 70 
percent rating, such as obsessional rituals, illogical 
speech, or spatial disorientation.  However, the evidence 
does include findings of suicidal ideation, impaired impulse 
control, a total inability to establish and maintain 
relationships, and severe deficiencies in the areas of work, 
family relations, and mood.  The Veteran also described some 
difficulties with memory, though as discussed above, this 
could be attributed to alcohol consumption.  Nonetheless, a 
GAF score of 46 reflects serious impairment, and the overall 
disability picture outlined by the examiner's report 
indicates severe PTSD.  Therefore, a 70 percent rating is 
appropriate.

A higher 100 percent rating is not warranted in this case.  
The Veteran did not demonstrate gross impairment of thought 
processes or grossly inappropriate behavior, nor was there 
evidence of persistent delusions or hallucinations.  He was 
not disoriented as to time or place, and he was able to 
maintain adequate grooming and hygiene.  Although some memory 
loss was reported, there is no indication that it was severe 
enough to affect concepts such as the Veteran's own name or 
occupation.

Extraschedular consideration

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis. Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is 
said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
symptoms with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Although the 
evidence indicates the Veteran has had difficulties in the 
workplace, there is no credible evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above the severe 
impairment already contemplated in the assigned 70 percent 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

An initial rating of 70 percent for PTSD, and no higher, is 
granted prior to January 26, 2009, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial rating of 70 percent for PTSD, and no higher, is 
granted from January 26, 2009, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


